 


109 HR 3187 IH: Coastal and Estuarine Land Conservation Program Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3187 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Saxton introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the acquisition of land and interests in land to improve the conservation of, and to enhance the ecological values and functions of, coastal watersheds and estuarine areas to benefit both the environment and the economies of coastal communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coastal and Estuarine Land Conservation Program Act. 
2.FindingsCongress finds the following: 
(1)Coastal and estuarine areas provide important nursery habitat for two-thirds of the commercial fish and shellfish populations of the United States, provide nesting and foraging habitat for coastal birds, harbor significant natural plant communities, and serve to facilitate coastal flood control and pollutant filtration. 
(2)Coastal and estuarine areas, in both urban and rural settings, provide significant opportunities for recreational and educational activities, including hunting and fishing, boating, swimming, bird watching, wildlife observation, restoration, and other activities. 
(3)The Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) recognizes the national importance of these areas and their ecological vulnerability to anthropogenic activities by establishing a comprehensive Federal-State partnership for protecting natural reserves and managing growth in these areas. 
(4)The National Estuarine Research Reserve system established under that Act relies on the protection of designated areas for long-term protection and for the conduct of education and research critical to the protection and conservation of coastal and estuarine resources. 
(5)Intense development pressures within the coastal zone are driving the need to provide coastal managers with a wider range of tools to protect and conserve important coastal and estuarine areas, including protection of developed or ecologically degraded areas with potential for restoration for ecological or recreational purposes. 
(6)Federal-State-nongovernmental organization pilot projects have already substantially contributed to the long-term health and viability of coastal and estuarine systems. 
(7)Enhanced protection of estuarine and coastal areas can be coordinated through Federal, State, regional, and local efforts. 
3.Establishment of Coastal and Estuarine Land Conservation ProgramThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by inserting after section 310 the following: 
 
310A.Coastal and estuarine land conservation program 
(a)EstablishmentThe Secretary shall establish, in cooperation with appropriate State, regional, and other units of government, a Coastal and Estuarine Land Conservation Program (in this section referred to as the Program) for the purposes of— 
(1)ascertaining the environmental integrity of important coastal and estuarine areas, including wetlands and forests, that— 
(A)have significant conservation, recreation, ecological, historical, economic, or aesthetic values; and 
(B)are threatened by conversion from their natural, undeveloped, or recreational state to other uses or could be managed or restored to effectively conserve, enhance, or restore ecological function; and 
(2)protecting the environmental integrity of such areas. 
(b)Administration of programThe Program shall be administered by the National Ocean Service of the National Oceanic and Atmospheric Administration through the Office of Ocean and Coastal Resource Management. 
(c)Property acquisition grants 
(1)Grants; purposeThe Secretary shall make grants under the Program to coastal states with approved coastal zone management plans or National Estuarine Research Reserve units for the purpose of assisting such States to acquire property or interests in property described in subsection (a) that will further the goals of— 
(A)a Coastal Zone Management Plan or Program approved under this title; 
(B)a National Estuarine Research Reserve management plan; or 
(C)a regional or State watershed protection or management plan involving coastal states with approved coastal zone management plans. 
(2)Limitation to acquisition from willing sellersProperty acquisition funded in whole or in part using a grant received under this subsection shall be limited to acquisition from willing sellers.  
(d)Grant processThe Secretary shall allocate funds to coastal states or National Estuarine Research Reserves under this section through a competitive grant process in accordance with guidelines that meet the following requirements: 
(1)The Secretary shall consult with coastal states coastal zone management programs, National Estuarine Research Reserve in coastal states, and the lead agencies designated by Governors of coastal states for coordinating the establishment and implementation of this title (if different from the coastal zone management program of a State). 
(2)Each participating coastal state shall identify priority conservation needs within the State, the values to be protected by inclusion of lands of the Program, and the threats to those values that should be avoided. 
(3)Each participating coastal state shall evaluate how the acquisition of property or easements might impact working waterfront needs. 
(4)Applicants shall identify the values to be protected by inclusion of land in the Program, management activities that are planned and the manner in which they may affect the values identified, and any other information from landowners relevant to administration and management of the land. 
(5)Awards shall be based on demonstrated need for protection and ability to successfully leverage funds among participating entities, including Federal programs, regional organizations, State and other governmental units, landowners, corporations, or private organizations. 
(6)An application must be determined to be consistent with a coastal state’s approved coastal zone plan, program, and policies prior to submittal to the Secretary. 
(7)Priority shall be given to lands described in subsection (a) that can be effectively managed and protected and that have significant ecological or watershed protection value. 
(8)In developing guidelines under this section, the Secretary shall consult with other Federal agencies and nongovernmental entities expert in land acquisition and conservation procedures. 
(9)Eligible coastal states or National Estuarine Research Reserves may allocate grants to local governments or agencies eligible for assistance under section 306A(e) and may acquire lands in cooperation with nongovernmental entities and Federal agencies. 
(10)The Secretary shall develop performance measures that will allow periodic evaluation of the Program’s effectiveness in meeting the purposes of this section and such evaluation shall be reported to the Congress. 
(e)Matching requirements 
(1)In generalThe Secretary may not make a grant under the Program unless the grant funds are matched by non-Federal funds in accordance with this subsection. 
(2)Maximum Federal share 
(A)75 percent Federal fundsNo more than 75 percent of the funding for any project carried out with a grant under this section shall be derived from Federal sources, unless such requirement is specifically waived by the Secretary under subparagraph (B). 
(B)Waiver of requirementThe Secretary may grant a waiver of the limitation in subparagraph (A) for underserved communities, for a community that has an inability to draw on other sources of funding because of the small population or low income of the community, or for such other reasons, consistent with the purposes of this title, as the Secretary considers appropriate. 
(3)Other Federal fundsIf a grant awarded under this section represents only a portion of the total cost of a project, funding from other Federal sources may be applied to the cost of the project. Each portion shall be subject to matching requirements under the applicable provision of law. 
(4)Source of matching fundsFor purposes of paragraph (2)(A), the non-Federal match for a project may be determined by taking into account the following: 
(A)The value of land or a conservation easement may be used as the non-Federal match if the land or easement are identified in project plans and acquired within 3 years prior to the submission of the project application or after the submission of a project application until the project grant is closed (not to exceed 3 years). The appraised value of the land or easement at the time of project closing will be considered the non-Federal match. 
(B)Costs associated with land acquisition, land management planning, remediation, restoration, and enhancement may be used as non-Federal match if the activities are identified in the plan and expenses are incurred within the period of the grant award. These costs may include either case or in-kind contributions. 
(f)Regional watershed demonstration projectThe Secretary may provide up to $5,000,000 for a regional watershed protection demonstration project that will meet the requirements of this section, and— 
(1)leverages land acquisition funding from other Federal land conservation or acquisition programs such that other Federal contributions, at a minimum, equal the amounts provided by the Secretary; 
(2)involves partnerships from a broad spectrum of Federal, State, and non-governmental entities; 
(3)provides for the creation of conservation corridors and preservation of unique coastal habitat; 
(4)protects largely unfragmented habitat under imminent threat of development or conversion; 
(5)enhances the network of protected areas established for long-term research, education, and stewardship under the National Estuarine Research Reserve program; and 
(6)provides a model for future regional watershed protection projects. 
(g)Reservation of funds for National Estuarine Research Reserve sitesNo less than 15 percent of funds made available under this section shall be available for acquisitions benefiting National Estuarine Research Reserve acquisitions. 
(h)Limit on administrative costsNo more than 5 percent of the funds made available to the Secretary under this section shall be used by the Secretary for planning or administration of the Program. The Secretary shall provide a report to the Congress with an account of all expenditures under the Program for fiscal year 2007, fiscal year 2008, and triennially thereafter. 
(i)Title and management of acquired property 
(1)In generalIf any property is acquired in whole or in part with funds made available through a grant under this section, the grant recipient shall provide such assurances as the Secretary may require that— 
(A)the title to the property will be held by the grant recipient or another appropriate public agency designated by the recipient in perpetuity; 
(B)the property will be managed in a manner that is consistent with the purposes for which the land entered into the Program and shall not convert such property to other uses; and 
(C)if the property or interest in land is sold, exchanged, or divested, funds equal to the correct value will be returned to the Secretary, for re-distribution in the grant process. 
(2)Conservation easementIn this subsection, the term conservation easement includes an easement, recorded deed, or interest deed where the grantee acquires all rights, title, and interest in a property, that do not conflict with the goals of this title except those rights, title, and interests that may run with the land that are expressly reserved by a grantor and are agreed to at the time of purchase. 
(j)Authorization of appropriationsThere are authorized to be appropriated to the Secretary— 
(1)$60,000,000 for each of fiscal years 2007 through 2011 to carry out this section (other than subsection (f)), to remain available without fiscal year limitation; and 
(2)$5,000,000 for fiscal year 2007 to carry out subsection (f), to remain available without fiscal year limitation..  
4.Assistance from other agenciesSection 310(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456c(a)) is amended by striking any qualified person for the purposes of carrying out this subsection. and inserting any other Federal agencies (including interagency financing of Coastal America activities) and any other qualified person for the purposes of carrying out this section.. 
 
